DETAILED ACTION

This communication is in response to Application No. 16/991,843 filed on 8/12/2020. The amendment presented on 11/16/2021, which cancels claims 3, 4, 10, 11, 17, and 18, amends claims 1, 8, and 15, and adds new claims 21-26, is hereby acknowledged. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 5-9, 12-16, 19-21, 23, 25, and 27-29 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Sadiq Ansari on 2/2/2022.

Please amend claims 1, 8, 15, 22, 24, and 26-29.

1.	(Currently amended) A device, comprising:
one or more processors configured to:
establish a private communication channel between a host and a containerized process;
determine a first privilege level of the containerized process, the first privilege level including a first set of actions associated with the host that the containerized process is authorized to request;

determine that the first set of actions associated with the containerized process does not include the requested particular action;
provide, based on determining that the first set of actions does not include the requested particular action and further based on the request being received over the private communication channel, a helper command at the host, the helper command being associated with a second privilege level including a second set of actions, the second set of actions including the particular action; and
execute, by the helper command, the requested particular action with a second set of arguments that includes one or more default values and is different from the first set of arguments, wherein executing requested particular action with the second set of arguments includes replacing the first set of arguments with the one or more default values.

8.	(Currently amended) A non-transitory computer-readable medium, storing a plurality of processor-executable instructions to:
establish a private communication channel between a host and a containerized process;

receive, by the host, a request from the containerized process over the private communication channel to perform a particular action, wherein the request includes a first set of arguments;
determine that the first set of actions associated with the containerized process does not include the requested particular action;
provide, based on determining that the first set of actions does not include the requested particular action and further based on the request being received over the private communication channel, a helper command at the host, the helper command being associated with a second privilege level including a second set of actions, the second set of actions including the particular action; and
execute, by the helper command, the requested particular action with a second set of arguments that includes one or more default values and is different from the first set of arguments, wherein executing requested particular action with the second set of arguments includes replacing the first set of arguments with the one or more default values.

15.	(Currently amended) A method, comprising:
establishing a private communication channel between a host and a containerized process;

receiving, by the host, a request from the containerized process over the private communication channel to perform a particular action, wherein the request includes a first set of arguments;
determining that the first set of actions associated with the containerized process does not include the requested particular action;
provide, based on determining that the first set of actions does not include the requested particular action and further based on the request being received over the private communication channel, a helper command at the host, the helper command being associated with a second privilege level including a second set of actions, the second set of actions including the particular action; and
executing, by the helper command, the requested particular action with a second set of arguments that includes one or more default values and is different from the first set of arguments, wherein executing requested particular action with the second set of arguments includes replacing the first set of arguments with the one or more default values.

22.	(Canceled) 

24.	(Canceled) 



27.	(New) The non-transitory computer-readable medium of claim 8, wherein the one or more default values include a default socket endpoint value.

28.	(New) The device of claim 1, wherein the one or more default values include a default socket endpoint value.

29.	(New) The method of claim 15, wherein the one or more default values include a default socket endpoint value.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeong S Park whose telephone number is (571)270-1597. The examiner can normally be reached Monday through Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on 571-272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JEONG S PARK/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        
February 2, 2022